         Case 1-21-40976-nhl          Doc 50       Filed 06/14/21   Entered 06/14/21 15:24:07




Isaac Nutovic, Esq.
NUTOVIC & ASSOCIATES
Counsel to the Debtor
261 Madison Avenue, 26th Floor
New York, New York 10016
(212) 421-9100

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------x

In re:                                                                  Chapter 11

          RAFI MANOR,                                                   Case No. 1-21-40976-NHL

                                   Debtor.

--------------------------------------------------------x




                 DEBTOR’S MEMORANDUM OF LAW IN OPPOSITION TO
                      STORMFIELD CAPITAL FUNDING I LLC’S
                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY
   Case 1-21-40976-nhl   Doc 50   Filed 06/14/21   Entered 06/14/21 15:24:07




                           TABLE OF CONTENTS

                                                                         PAGE

PRELIMINARY STATEMENT……………………………………………………………1

STATEMENT OF FACTS………………………………………………………………….1

ARGUMENT………………………………………………………………………………..1

    I.    Stormfield Bears the Burden of Proving Sufficient Cause to Lift the
          Stay………………………………………………………………………….1

          A.    The Sonnax Factors Overwhelmingly Weigh Against
                Lifting the Stay………………………………...……………………1

          B.    Stormfield May Proceed With Its Foreclosure Actions
                Without the Debtor..………………………………………………...9

CONCLUSION……………………………………………………………………………10




                                      i
      Case 1-21-40976-nhl                 Doc 50         Filed 06/14/21            Entered 06/14/21 15:24:07




                                           TABLE OF AUTHORITIES

                                                             Cases
                                                                                                                          Page(s)

Carrera v. Bally Total Fitness of Greater New York (In re Bally Total Fitness of
Greater New York, Inc.)

        411 B.R. 142 (S.D.N.Y. 2009).........................................................................................3, 4

In re Bogdanovich

        292 F.3d 104 (2d Cir. 2002).................................................................................................2

In re Curtis

        40 B.R. 795 (Bankr. D. Utah 1984) .............................................................................5, 6, 7

In re Ebadi

        448 B.R. 308 (Bankr. E.D.N.Y. 2011) .................................................................................9

In re Int'l Total Servs., Inc.

        2006 WL 2504430 (E.D.N.Y. Aug. 28, 2006) .....................................................................4

In re Living Hope Se., LLC

        505 B.R. 237 (Bankr. E.D. Ark. 2014) ................................................................................8

In re Motors Liquidation Co.,

      2010 WL 4630327, at *5 (S.D.N.Y. Nov. 8, 2010) ...............................................................4

In re Northwest Airlines Corp.

        2006 WL 687163 (Bankr. S.D.N.Y. Mar. 10, 2009) ...........................................................8

In re Schick

        232 B.R. 589 (Bankr. S.D.N.Y. 1999) .................................................................................1

In re Sonnax Indus., Inc.

        907 F.2d 1280 (2d Cir. 1990)..................................................................................... passim


                                                               ii
      Case 1-21-40976-nhl                Doc 50         Filed 06/14/21            Entered 06/14/21 15:24:07




In re Residential Capital, LLC

       2012 WL 3556912 (Bankr. S.D.N.Y. Aug. 16, 2012) .........................................................3

In re SquareTwo Fin. Servs. Corp.

       2017 WL 4012818 (Bankr. S.D.N.Y. Sept. 11, 2017) .....................................................6, 8

In re SunEdison, Inc.

       557 B.R. 303 (Bankr. S.D.N.Y. 2016) .....................................................................3, 6, 7, 8

In re WorldCom, Inc.

       2007 WL 841948 (Bankr. S.D.N.Y. Mar. 12, 2007) ................................................. passim

Lawrence v. Motors Liquidation Co. (In re Motors Liquidation Co.)

       2010 WL 4630327 (S.D.N.Y. Nov. 8, 2010) ...................................................................3, 6

Maxwell v. Mazor

       2016 WL 1554713 (Md. Ct. Spec. App. Apr. 18, 2016) ...................................................10

Musso v. Hirsch

       2011 WL 4543225 (E.D.N.Y. Sept. 29, 2011) ....................................................................4

St. Clair v. Beneficial Mortg. Co. (In re St. Clair)

       251 B.R. 660 (D.N.J. 2000) .................................................................................................9

Teachers Ins. & Annuity Ass'n of Am. v. Butler

       803 F.2d 61 (2d Cir. 1986)...................................................................................................3




                                                             iii
      Case 1-21-40976-nhl        Doc 50     Filed 06/14/21     Entered 06/14/21 15:24:07




                                PRELIMINARY STATEMENT

               This Memorandum of Law is respectfully submitted on behalf of RAFI MANOR

(the “Debtor”), in opposition to the motion of STORMFIELD CAPITAL FUNDING I LLC

(“Stormfield”) for an Order granting relief from the automatic stay.

                                 SUMMARY OF ARGUMENT

               Stormfield seeks to lift the automatic stay to continue four separate foreclosure

actions. Stormfield wants to negate the automatic stay in a situation for which the automatic stay

was specifically designed—giving the Debtor a breathing spell from multiple litigations. The

Debtor’s Statement of Financial Affairs [ECF #1] lists the Debtor as a defendant in four other

multiparty litigations aside from the four separate foreclosure actions Stormfield has

commenced. (See Exhibit A, relevant page attached). There is absolutely no reason that the

Debtor cannot be severed from these foreclosure actions so that Stormfield can continue against

the non-debtors. There is no is no allegation that the property being foreclosed on is worth less

than the debt guaranteed by the Debtor; for all we know Stormfield may be imposing a burden of

defense on the Debtor without it even having any economic meaning to Stormfield. (Moreover,

Stormfield nowhere annexes the operative document – the guarantee-- evidencing the Debtor’s

liability. Stormfield filed claim number 12 in this case also omitting the guarantee documents.

                                          ARGUMENT

I.     Stormfield Bears the Burden of Proving Sufficient Cause to Lift the Stay.

               It is well settled that the movant bears the burden of establishing sufficient cause

to justify lifting the automatic stay. In re Sonnax Indus., Inc., 907 F.2d 1280, 1285 (2d Cir. 1990)

(“If the movant fails to make an initial showing of cause… the court should deny relief without

requiring any showing from the debtor that it is entitled to continued protection.”)



                                                 1
      Case 1-21-40976-nhl         Doc 50     Filed 06/14/21      Entered 06/14/21 15:24:07




               If the movant fails to demonstrate sufficient cause, the burden does not shift;

rather, the court should refuse to grant relief from the stay. In re Schick, 232 B.R. 589, 600

(Bankr. S.D.N.Y. 1999). Here, Stormfield has failed to advance a cogent reason to lift the stay

from what is a routine type of litigation where the Debtor’s participation is peripheral at best.

       A.      The Sonnax Factors Overwhelmingly Weigh Against Lifting the Stay.

               Contrary to Stormfield’s conclusory allegations, an examination of the factors set

forth in In re Sonnax Indus., Inc., 907 F.2d 1280, 1286 (2d Cir. 1990), reveals that the

circumstances herein overwhelmingly weigh against lifting the stay. See In re WorldCom, Inc.,

2007 WL 841948, at *7 (Bankr. S.D.N.Y. Mar. 12, 2007) (finding that, where a movant fails to

establish a Sonnax factor in his favor, the factor weighs in favor of the debtor).

               1.      With respect to the first Sonnax factor, whether relief would result in a

partial or complete resolution of the issues, Stormfield summarily argues that this factor falls in

its favor. Courts have routinely found, however, that this factor weighs against lifting the stay

where, as here, the possibility of obtaining a final resolution with respect to a state court

judgment is potentially years away. In re Bogdanovich, 292 F.3d 104, 110–11 (2d Cir. 2002)

(holding that a state court judgment would not completely resolve the issues because it would not

be final for collateral estoppel purposes until the appellate process had concluded or the time to

take an appeal had passed); In re SunEdison, Inc., 557 B.R. 303, 308–10 (Bankr. S.D.N.Y. 2016)

(finding this factor weighed against lifting the stay where “final resolution following the

exhaustion of the appellate process may be years away, and occur long after the Debtors have

confirmed a plan.”).

               2.      Contrary to Stormfield’s unsupported allegations, the second Sonnax

factor, lack of any connection with or interference with the bankruptcy case, falls squarely



                                                  2
      Case 1-21-40976-nhl           Doc 50   Filed 06/14/21      Entered 06/14/21 15:24:07




against lifting the stay in this case.

                One of the purposes of the automatic stay is to allow the debtor a break from

litigation so that he may devote substantial efforts to developing a plan of reorganization. In re

SunEdison, Inc., 557 B.R. 303, 308 (Bankr. S.D.N.Y. 2016) (citing Carrera v. Bally Total Fitness

of Greater New York (In re Bally Total Fitness of Greater New York, Inc.), 411 B.R. 142, 147

(S.D.N.Y. 2009); Teachers Ins. & Annuity Ass'n of Am. v. Butler, 803 F.2d 61, 64 (2d Cir.

1986) (noting that the automatic stay “provides the debtor with ‘a breathing spell from his

creditors’” (quoting S. Rep. No. 95-989, at 54-55 (1978))).

                Permitting the state court action to proceed at this time will require the Debtor to

engage in an expensive and time-consuming defense of four foreclosure actions (and, potentially

four other litigations commenced pre-petition), diverting resources away from his reorganization

efforts to the detriment of the estate and the Debtor’s other creditors. In re SunEdison, Inc., 557

B.R. 303, 308 (Bankr. S.D.N.Y. 2016) (finding that there would be substantial interference with

the progress of a bankruptcy case where proceeding with another litigation would divert the

debtor’s resources at a critical time in the bankruptcy case) (citing Lawrence v. Motors

Liquidation Co. (In re Motors Liquidation Co.), 2010 WL 4630327, at *4 (S.D.N.Y. Nov. 8,

2010) (holding that stay relief would prejudice other creditors by forcing estate to expend

resources to defend litigation)).

                The debtor is also concerned that lifting the stay here will open the floodgates to

other creditors to seek stay relief, which would, at the very least, threaten the Debtor’s ability to

reorganize. In re SunEdison, Inc., 557 B.R. 303, 308–09 (Bankr. S.D.N.Y. 2016) (citing In re

Residential Capital, LLC, 2012 WL 3556912, at *3 (Bankr. S.D.N.Y. Aug. 16, 2012) (“Lifting

the stay to allow [a creditor] to proceed with her damages claims in another forum could open



                                                  3
      Case 1-21-40976-nhl         Doc 50         Filed 06/14/21   Entered 06/14/21 15:24:07




the floodgates for other movants who also seek stay relief. Such litigation in non-bankruptcy

courts would hinder the Debtors' attempts to reorganize.”); Carrera v. Bally Total Fitness of

Greater New York (In re Bally Total Fitness of Greater New York, Inc.), 402 B.R. 616, 623

(Bankr. S.D.N.Y.) (“[G]ranting relief could open the floodgates to a multitude of similar

motions causing further interference with the bankruptcy case.”), aff'd, 411 B.R. 142 (S.D.N.Y.

2009); In re Motors Liquidation Co., 2010 WL 4630327, at *5 (S.D.N.Y. Nov. 8, 2010) (noting

that potential for opening floodgates is “the very state of affairs the automatic stay was enacted

to prevent”)).

                 Aside from the certain interference with the bankruptcy case, lifting the stay

would also run contrary to this Sonnax factor because the contemplated state action is directly

connected to the bankruptcy case. In re WorldCom, Inc., No. 02 13533 AJG, 2007 WL 841948,

at *6–7 (Bankr. S.D.N.Y. Mar. 12, 2007) (holding that the resolution of an amount that a debtor

owes to a claimant is directly connected with a bankruptcy proceeding).

                 Stormfield points to two cases in purported support of its argument that this factor

should fall in its favor, but neither case is factually analogous. Stormfield’s reliance on Musso v.

Hirsch, 2011 WL 4543225 (E.D.N.Y. Sept. 29, 2011), is inapposite because in that case it was

the bankruptcy trustee who was seeking to lift the automatic stay to assist in the administration of

the estate. The court found the trustee’s position highly relevant to its determination that relief

from the stay would be in the best interest of the estate. Id. at *10.

                 Stormfield also cited In re Int'l Total Servs., Inc., 2006 WL 2504430 (E.D.N.Y.

Aug. 28, 2006), in support of its motion, but in that case the debtor had no objection to lifting the

stay, and the court had expressly found that lifting the stay would have “no appreciable effect on

the debtor or the debtor’s estate.” Id. at *2.



                                                     4
      Case 1-21-40976-nhl         Doc 50     Filed 06/14/21     Entered 06/14/21 15:24:07




               “The most important factor in determining whether to grant relief from the

automatic stay to permit litigation against the debtor in another forum is the effect of such

litigation on the administration of the estate. Even slight interference with the administration may

be enough to preclude relief in the absence of a commensurate benefit.” In re Curtis, 40 B.R.

795, 806–07 (Bankr. D. Utah 1984) (refusing to lift the stay and holding: “Interference by

creditors in the administration of the estate, no matter how small, through the continuance of a

preliminary skirmish in a suit outside the Bankruptcy Court is prohibited. In short, the Debtor

should not be required to devote energy to this collateral matter at this juncture.”).

               Here, the time, energy, and resources that the Debtor would have to devote to

defending himself in the contemplated state court action would negatively impact the Debtor’s

ability to construct a meaningful reorganization plan.

               3.      The third Sonnax factor, whether the other proceeding involves the debtor

as a fiduciary, is not applicable here.

               4.      Stormfield argues that the fourth factor, whether a specialized tribunal

with the necessary expertise has been established to hear the cause of action, falls in its favor.

Stormfield fails to acknowledge, however, that the Queens County Supreme Court is not a

specialized tribunal, nor has it been established to hear the action. While that court certainly

possesses the necessary expertise to hear a foreclosure proceeding, it is not unique in its ability to

do so. In re WorldCom, Inc., 2007 WL 841948, at *7 (Bankr. S.D.N.Y. Mar. 12, 2007) (“[T]he

Court notes that the Mississippi District Court is not a specialized tribunal; further no such

specialized tribunal is necessary to adjudicate the claims set forth in the Complaint.”); In re

Curtis, 40 B.R. 795, 805 (Bankr. D. Utah 1984) (“Movants' complaint alleges causes of action

for fraud, negligent misrepresentation and breach of contract. These matters do not involve



                                                  5
       Case 1-21-40976-nhl         Doc 50     Filed 06/14/21      Entered 06/14/21 15:24:07




unsettled questions of state law, nor do they require adjudication before a specialized tribunal.

Rather, they are matters routinely heard in the bankruptcy court.”)

                5.       The fifth Sonnax factor, whether the debtor's insurer has assumed full

responsibility for defending it, weighs against lifting the stay as no such insurer exists. All costs

and expenses associated with the defense of this, and any other, additional litigation will need to

be borne by the Debtor alone.

                6.       The sixth Sonnax factor, whether the action primarily involves third

parties, still militates against lifting the stay where, as here, the claimant is directly seeking to

obtain a judgment against the Debtor as an end-run around the bankruptcy process. In re Curtis,

40 B.R. 795, 805 (Bankr. D. Utah 1984) (“Movants seek more than an adjudication of the

liability of third parties. They want to obtain a nondischargeable claim against the debtors in the

state court action.”).

                7.       The seventh Sonnax factor, whether litigation in another forum would

prejudice the interests of other creditors, weighs against lifting the stay where, as here,

proceeding with the state court action will divert the Debtor’s resources at a critical time in the

case. In re SunEdison, Inc., 557 B.R. 303, 308 (Bankr. S.D.N.Y. 2016); In re SquareTwo Fin.

Servs. Corp., 2017 WL 4012818, at *7 (Bankr. S.D.N.Y. Sept. 11, 2017) (finding this factor

weighs against lifting the stay where “increased costs associated with litigation in a separate

forum would prejudice the interests of [the Debtor]”) (quoting In re WorldCom, Inc., 2007 WL

841948, at *7 (Bankr. S.D.N.Y. Mar. 12, 2007)); Lawrence v. Motors Liquidation Co. (In re

Motors Liquidation Co.), 2010 WL 4630327, at *4 (S.D.N.Y. Nov. 8, 2010) (holding that stay

relief would prejudice other creditors by forcing the estate to expend resources to defend against

the litigation)).



                                                   6
      Case 1-21-40976-nhl         Doc 50     Filed 06/14/21     Entered 06/14/21 15:24:07




               8 - 9. The eighth and ninth Sonnax factors, whether the judgment claim arising

from the other action is subject to equitable subordination, and whether movant's success in the

other proceeding would result in a judicial lien avoidable by the debtor, are inapplicable here and

therefore do not support the relief sought herein.

               10.     The tenth factor, the interests of judicial economy and the expeditious and

economical resolution of litigation, falls in the Debtor’s favor. The interests of judicial economy

are best served here by permitting all claims involving the Debtor to be resolved through a single

bankruptcy process. This is particularly true because the contemplated state court foreclosure

action is in the very early stages. In re Sonnax Indus., Inc., 907 F.2d 1280, 1287 (2d Cir. 1990)

(holding that, where a state court litigation has not progressed even to the discovery stage, a

bankruptcy proceeding provides the most expeditious forum for the resolution of disputed issues

between a debtor and creditor); In re SunEdison, Inc., 557 B.R. 303, 308–10 (Bankr. S.D.N.Y.

2016) (holding that a state court litigation in its infancy is not a more efficient forum to resolve

debtor-creditor disputes); In re Curtis, 40 B.R. 795, 805 (Bankr. D. Utah 1984) (finding that the

court should only permit an action to proceed to completion in another tribunal if that action had

already progressed to the point where it would be a waste of the parties' and the court's resources

to begin anew in the bankruptcy court).

               Additionally, maintaining the automatic stay so that all related cases will be

decided in one forum provides the best chance of reducing the total litigation involving this

Debtor. In re WorldCom, Inc., 2007 WL 841948, at *8 (Bankr. S.D.N.Y. Mar. 12, 2007) (“The

purpose of the… automatic stay is to allow the Bankruptcy Court to administer promptly the

claims before it, a purpose which would be undermined by constant disruption if separate claims

before other courts were permitted to continue until final resolution in the courts, particularly



                                                  7
      Case 1-21-40976-nhl         Doc 50      Filed 06/14/21      Entered 06/14/21 15:24:07




when the claims involve issues of law easily disposed of by the Bankruptcy Court.”); In re

Living Hope Se., LLC, 505 B.R. 237, 245 (Bankr. E.D. Ark. 2014) (“Allowing the Trustee to

proceed with his efforts… without the distraction of trying of [a state court] lawsuit… is

reasonably certain to reduce the total amount of litigation in this case, which is beneficial to both

the parties, the Debtor's creditors, and the courts. Under these circumstances, the Court does not

find that judicial economy weighs in favor of granting… relief from stay.”).

                Lifting the stay herein would also increase the potential for similarly situated

creditors to file motions, which could exponentially increase the litigation involving this Debtor.

In re SquareTwo Fin. Servs. Corp., 2017 WL 4012818, at *7 (Bankr. S.D.N.Y. Sept. 11, 2017)

(“In evaluating this factor, courts consider whether lifting the stay might invite similar motions

from similarly situated creditors.” (citing In re Northwest Airlines Corp., 2006 WL 687163, at *2

(Bankr. S.D.N.Y. Mar. 10, 2009) (lifting the stay “would open the floodgates for similar motions

and cause the Debtors to refocus their energies on litigation before other courts rather than

emergence from Chapter 11.”)).

                11.     The eleventh, whether the parties are ready for trial in the other

proceeding, strongly favors against lifting the stay, as Stormfield’s contemplated foreclosure

litigation has barely been initiated. Lifting the stay and allowing Stormfield to continue a state

court action would defeat the goal of “an efficient and expeditious claims resolution process.” In

re WorldCom, Inc., 2007 WL 841948, at *8 (Bankr. S.D.N.Y. Mar. 12, 2007) (refusing to lift the

stay “[b]ased on the interests of judicial economy and the expeditious and economical resolution

of litigation, and on the showing that the parties are not ready for trial in the [state court]

action”).




                                                   8
      Case 1-21-40976-nhl         Doc 50     Filed 06/14/21     Entered 06/14/21 15:24:07




                12.     The twelfth and final Sonnax factor, the impact of the stay on the parties

and the balance of harms, weighs against lifting the stay herein. Maintaining the stay herein

would not deprive Stormfield of its right to collect from the Debtor in the context of the

bankruptcy proceeding; however, lifting the stay would threaten the Debtor’s attempts to

reorganize. In re Sonnax Indus., Inc., 907 F.2d 1280, 1287 (2d Cir. 1990); In re SunEdison, Inc.,

557 B.R. 303, 308–10 (Bankr. S.D.N.Y. 2016) (finding no adverse effect on a creditor whose

claim would be paid, if at all, under a confirmed plan, versus the considerable detriment the

debtor would suffer if forced to defend itself in a separate litigation). With respect to the claims

against the non-debtors, Stormfield is not precluded form severing the Debtor from the case and

continuing the foreclosure process.

                The Sonnax factors overwhelmingly weigh against lifting the automatic stay. The

circumstances here support this court as being in the best position to administer claims against

the Debtor. Stormfield has failed to prove that its claim against the Debtor would be resolved

more expeditiously or economically in the contemplated state court action. In fact, granting

Stormfield’s motion would disrupt the Debtor’s reorganization efforts to the detriment of the

estate and its other creditors.

        B.      Stormfield May Proceed With Its Foreclosure Action Without the Debtor.

                As has already been noted, contrary to Stormfield’s contentions, Stormfield may

pursue its foreclosure action in state court without running afoul of the automatic stay by

removing the Debtor as a defendant therein. In re Ebadi, 448 B.R. 308, 318 (Bankr. E.D.N.Y.

2011) (“An in rem action against property in which a debtor does not have an ownership interest

would likely not run afoul with the automatic stay. See St. Clair v. Beneficial Mortg. Co. (In re

St. Clair), 251 B.R. 660 (D.N.J. 2000) (holding that enforcing a foreclosure action, which under



                                                  9
      Case 1-21-40976-nhl         Doc 50     Filed 06/14/21     Entered 06/14/21 15:24:07




New Jersey law was purely quasi in rem, on property in which debtor already had no proprietary

interest was not stayed by Section 362(a)). As noted above, such an action would likely be

governed by the principle that a creditor can generally pursue non-bankrupt obligors freely. An

action that is at least partially in personam against a debtor, on the other hand, is stayed by the

Bankruptcy Code, and continuing such an action constitutes a violation of the automatic stay. 11

U.S.C. § 362(a).”); Maxwell v. Mazor, 2016 WL 1554713, at *7 (Md. Ct. Spec. App. Apr. 18,

2016) (“Unlike the proceedings pursued by the lien holder in the foreclosure litigation

in Ebadi, there was no claim asserted against Maxwell individually for personal liability in the

present foreclosure proceedings. There was no count seeking relief on the promissory note.

Consequently, we conclude that the circuit court did not err in applying the general principle that

permits a creditor to pursue non-bankrupt obligors even if one of their co-obligors has filed a

bankruptcy petition.”).

               Stormfield can proceed with its litigation without involving the Debtor.

                                          CONCLUSION

               Based on the foregoing, it is respectfully submitted that an Order should be

entered denying Stormfield’s motion in its entirety, together with such other and further relief as

the Court deems just and proper.



Dated: New York, New York
       June 14, 2021
                                                NUTOVIC & ASSOCIATES
                                                Attorneys for Debtor

                                                By: s/Isaac Nutovic
                                                   Isaac Nutovic, Esq.
                                                   261 Madison Avenue, 26th Floor
                                                   New York, New York 10016
                                                   (212) 421-9100


                                                 10
Case 1-21-40976-nhl   Doc 50   Filed 06/14/21   Entered 06/14/21 15:24:07




                 EXHIBIT A
                      Case
                        Case
                           1-21-40976-nhl
                             1-21-40976 Doc
                                          Doc150Filed
                                                   Filed
                                                      04/14/21
                                                         06/14/21Entered
                                                                   Entered
                                                                         04/14/21
                                                                           06/14/21
                                                                                  12:25:48
                                                                                    15:24:07


 Debtor 1      Rafi Manor                                                                                  Case number (if known)



7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name
       Hadas Morgenstern                                         Property                            $0.00                $0.00     Sold apartment
       8535 212th st                                             Transfered                                                         Yahlom 7 Apartment #65
       Queens Village, NY 11427                                  10/19/2020                                                         Ber Yaakov, Isreal


 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                         Status of the case
       Case number
       In the Matter of the Application of                       Civil                      New York County, Supreme                   Pending
       M1 Development LLC and Rafi                                                          Court NY                                   On appeal
       Manor against Realya Crown                                                           60 Centre St
                                                                                                                                       Concluded
       Heights, LLC                                                                         New York, NY
       Index Number 651643/2020

       Realya Crown Heights, LLC v. M                            Arbitration                American Arbitration                       Pending
       Rental Brooklyn, LLC, M1                                                             Association                                On appeal
       Development LLC and Rafi Manor
                                                                                                                                       Concluded
       01-20-0000-4684

       Stormfield Caital Funding I, LLC                          Foreclosure                Kings County, Supreme                      Pending
       against Freeman Villa LLC, Rafi                                                      Court NY                                   On appeal
       Manor (a/k/a Rafael Manor) and
                                                                                                                                       Concluded
       John and Jane Doe
       524160/2020

       Marius Tapper and Terri Abplanalp                                                    Kings County Supreme                       Pending
       Tapper against 116 India Street                                                      Court of NY                                On appeal
       Villa LLC, M Remodeling Corp.,
                                                                                                                                       Concluded
       Rafi Mantor a/k/a Rafael Manor,
       David Sapan, and Hadas Harkmon
       514860/2018




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                      Case
                        Case
                           1-21-40976-nhl
                             1-21-40976 Doc
                                          Doc150Filed
                                                   Filed
                                                      04/14/21
                                                         06/14/21Entered
                                                                   Entered
                                                                         04/14/21
                                                                           06/14/21
                                                                                  12:25:48
                                                                                    15:24:07


 Debtor 1      Rafi Manor                                                                                  Case number (if known)



       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       Marius Tapper and Terri Abplanalp                                                    Kings County, Supreme                       Pending
       Tapper against 116 India Street                                                      Court of NY                                 On appeal
       Villa LLC, M Remodeling Corp.,
                                                                                                                                        Concluded
       Rafi Mantor a/k/a Rafael Manor,
       David Sapan, Hadas Harkmon,
       Anthony Sucichm R.A. d/b/a
       Anthony Cucich Architect, SM
       Studio Inc. ABC
       Inc./Corp./LLC/LP/Partners 1-9, and
       John/Jane Does 1-50
       522967/2018

       54 Dupont Holdings LLC and                                                           New York County, Supreme                    Pending
       Realya Investments LLC against 54                                                    Court of NY                                 On appeal
       Dupont Villa LLC and Rafi Manor
                                                                                                                                        Concluded
       650901/2020

       Stormfield Capital Funding I LLC                          Foreclosure                Kings County, Supreme                       Pending
       against M Rental Brooklyn LLC                                                        Court NY                                    On appeal
       524166/2020
                                                                                                                                        Concluded


       Stormfield Capital Funding I LLC                          Foreclosure                Kings County, Supreme                       Pending
       against Brooklyn Development 24                                                      Court NY                                    On appeal
       Corp, et. al.
                                                                                                                                        Concluded
       524163/2020

       Stormfield Capital Funding I LLC                          Foreclosure                Kings County, Supreme                       Pending
       against 52 Herbert Villa LLC et al                                                   Court NY                                    On appeal
       524154/2020
                                                                                                                                        Concluded


       Urbano Group LLC against 438                              Foreclosure                Kings County, Supreme                       Pending
       Herkimer Villa LLC, et al                                                            Court NY                                    On appeal
       501377/2019
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Realya Crown Heights, LLC                                 Certain assets, whether real or personal                                            $2,000,000.00
       C/O CORPORATION SERVICE                                   property, tangible or intangible, accounts
       COMPANY                                                   receivables or payables, debts, or amounts
       80 State Street                                           owing to M Rental in a fair market value
       Albany, NY 12207                                          amount not to exceed $2,000,000.00

                                                                     Property was repossessed.
                                                                     Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
